Affirmed and Memorandum Opinion filed January 11, 2007







Affirmed
and Memorandum Opinion filed January 11, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-02-00863-CR
____________
 
TREMASTRO HOOPER,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 9th District
Court
Waller County, Texas
Trial Court Cause No. 98-06-9387
 

 
M E M O R A N D U M   O P I N I O N
Appellant
was convicted of the offense of delivery of a controlled substance, and
sentenced on February 15, 2002, to five years= incarceration in the Institutional
Division of the Texas Department of Criminal Justice.




On
November 2, 2006, this court ordered a hearing to determine why appellant's
appointed counsel had not filed a brief in this appeal.  On November 28, 2006,
the trial court conducted the hearing.  The record of the hearing was filed in
this court on December 7, 2006.  On December 13, 2006, a supplemental clerk=s record was filed, which contained
the trial judge=s findings of fact and conclusions of law.  
The
trial court found appellant no longer desires to prosecute his appeal.
On the
basis of this finding, this court has considered the appeal without briefs.   See
Tex. R. App. P. 38.8(b).  We find no fundamental error.
Accordingly,
the judgment of the trial court is affirmed.
 
PER
CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 11, 2007.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex.
R. App. P. 47.2(b).